DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation “the substrate layer (Y) contacts a surface of the backing and the pattern layer” is indefinite because in claim 1, from which claim 3 depends, Applicant claims the backing layer, pattern layer, pressure sensitive adhesive layer (X), and substrate layer (Y) are laminated in this order so it is unclear how the substrate layer (Y) contacts a surface of the backing layer and pattern layer when the pressure sensitive adhesive layer (X) is already contacting the surface of the backing layer and pattern layer and the substrate layer (Y) is on the opposite side from this.  Additionally, it appears that Applicant may mean that the backing, pattern layer, and a pressure sensitive adhesive laminate are laminated in this order and that the pressure sensitive adhesive laminate comprises at least a pressure sensitive adhesive layer (X) and a substrate layer (Y) in any order and wherein, in claim 3, the substrate layer (Y) contacts a surface of the backing and the patter layer.  Furthermore, it is unclear if the substrate layer (Y) directly contacts a surface of the backing layer and the pattern layer or if the substrate 
Regarding claim 4, the limitation “the pressure sensitive adhesive layer (X1) contacts a surface of the backing and the pattern layer” is indefinite because it is unclear if the pressure sensitive adhesive layer (X1) directly contacts a surface of the backing layer and the pattern layer or if the pressure sensitive adhesive layer (X1) can contact a surface of the backing and the pattern layer via another layer(s).  For purposes of prosecution, the Examiner has interpreted the limitation to mean that pressure sensitive adhesive layer (X1) contacts a surface of the backing and the pattern layer either directly or via another layer(s).
The term “satin finish” in claim 6 is a relative term which renders the claim indefinite. The term “satin finish” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In Paragraph [0058] of the instant published application, Applicant states that examples of the stain finish processing including emboss processing, sandblast processing, plasma processing, chemical etching, etc. which indicates that the “satin finish” means the surface is roughened to a degree.  Therefore, for purposes of prosecution, the limitation “satin finish” is interpreted to mean a roughened surface to any degree.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirate (JP 2004-285243) in view of Tuffe (U.S. Pat. Pub. 2008/0191880).  For discussion of Koshu, see the English Machine Translation.
Regarding claims 1 and 5, Hirate teaches a peel detection label (Abstract, Fig. 1) that is a laminate comprising a backing (transparent support, 4, Fig. 1, Abstract), a pattern layer formed in a part of a surface of the backing (peelable layer, 5, Fig. 1, Abstract), and a pressure sensitive adhesive laminate (pressure-sensitive adhesive layer, 2, Fig. 1, Abstract) having at least a pressure sensitive adhesive layer (X) (pressure-sensitive adhesive layer, 8, Fig. 1, Abstract) and support, 7, Fig. 1, Abstract) laminated in this order thereon, and satisfying the following requirement (1): Requirement (1): On attaching the peel detection label to an adherend and then peeling it from the adherend, interfacial peeling occurs between the backing (transparent support, 4, Abstract) and the pattern layer (peelable layer, 5, Abstract) (adhesive force between the support 4 and peelable layer 5 is smaller than any of the adhesive forces between the other layers, Abstract), whereby the presence or absence of peeling of the peel detection label from the adherend becomes visually detectable (Page 3, lines 30-33, Fig. 4). 
Hirate fails to teach wherein an elastic modulus of the substrate layer (Y) is 10 MPa or more and 800 MPa or less and 600 MPa or less, respectively.
	Tuffe teaches a peel detection label (security label, Abstract) used as a detector of first-time opening (Abstract) comprising a detection layer, which can be composed of two or more layers (Abstract; Paragraph [0013]) and an adhesive layer (Abstract).  Tuffe teaches the security label can have a high Young’s modulus, i.e. elastic modulus such as greater than about 300 MPa in order to provide a security label with a high level of robustness and a high level of resistance to unintended opening of the closure/triggering of the optical feature (Paragraph [0022])
	Hirate and Tuffe are both related to peel detection labels.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the substrate layer (Y) of Hirate have an elastic modulus of greater than about 300 MPa as taught by Tuffe in order to provide the substrate layer and the label as a whole with a high level of robustness.  One of ordinary skill in the art would have been motivated to have the substrate layer (Y) have an elastic modulus of greater than about 300 MPa so that the substrate layer (Y) resists deformation from unintended peeling of the label during processing and handling.

Regarding claim 2, Hirate teaches wherein a ratio [(Xt)/(Yt)] of a thickness (Xt) of the pressure sensitive adhesive layer (X) (30 µm, Page 9, lines 27-31) to a thickness (Yt) of the substrate layer (Y) (25µm, Page 9, lines 25-26) is 1/3 to 3/1 (30/25 = 1.2/1).
Regarding claim 3, Hirate teaches wherein the pressure sensitive adhesive laminate is a laminate having the pressure sensitive adhesive layer (X) (pressure-sensitive adhesive layer, 8, Fig. 1, Abstract) at a side of one surface of the substrate layer (Y) (support, 7, Fig. 1, Abstract), and the substrate layer (Y) contacts a surface of the backing and the pattern layer (via the colored layer 6, Fig. 1; note that adhesive layer 9 does not need to be present; Page 6, lines 30-33).
Regarding claim 4, Hirate teaches wherein the pressure sensitive adhesive laminate is a laminate (P1) in which a first pressure sensitive adhesive layer (X1) (pressure-sensitive adhesive layer, 9, Fig. 1, Page 6, lines 30-32), the substrate layer (Y) (support, 7, Fig. 1, Abstract), and a second pressure sensitive adhesive layer (X2) are laminated in this order (pressure-sensitive adhesive layer, 8, Fig. 1), and the pressure sensitive adhesive layer (X1) contacts a surface of the backing and the pattern layer (via the colored layer 6, Fig. 1). 
matte treatment, Page 5, lines 3-5).
Regarding claim 7, the limitation “wherein the satin finish processing is sandblast processing” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Hirate discloses roughening the surface through a matte treatment.
Regarding claim 8, Hirate teaches wherein the pattern layer (peelable layer, Abstract) and the pressure sensitive adhesive layer (X) (pressure-sensitive adhesive layer 8, Abstract) comprise a resin of the same kind as each other (acrylic; peelable layer uses acrylic based ink, Page 5, lines 38-41; pressure-sensitive adhesive layer can be acrylic based, Page 6, lines 38-40).
Regarding claim 9, Hirate teaches wherein the pattern layer (peelable layer) is a layer formed of a composition comprising at least one selected from the group consisting of an acrylic resin (Page 5, lines 38-41) and the pressure sensitive adhesive layer (X) (pressure-sensitive adhesive layer 8) is a layer formed of a composition (x) comprising at least one pressure sensitive adhesive resin selected from the group consisting of an acrylic resin (Page 6, lines 38-40).
support 7) is a layer formed of a composition (y) comprising at least one non-pressure sensitive adhesive resin (y1) selected from the group consisting of an olefin-based resin (LLDPE, LDPE, Page 8, lines 20-24).
Regarding claim 11, Hirate teaches wherein at least one layer selected from the substrate layer (Y) (support 7) is a layer comprising a coloring agent (Page 8, line 27).

Claims 1, 3, 5-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirate (JP 2004-285243) in view of Tuffe (U.S. Pat. Pub. 2008/0191880).  For discussion of Koshu, see the English Machine Translation.
Regarding claims 1 and 5, in an alternative embodiment, Hirate teaches a peel detection label (Abstract, Fig. 1) that is a laminate comprising a backing (transparent support, 4, Fig. 1, Abstract), a pattern layer formed in a part of a surface of the backing (peelable layer, 5, Fig. 1, Abstract), and a pressure sensitive adhesive laminate (pressure-sensitive adhesive layer, 2, Fig. 1, Abstract) having at least a pressure sensitive adhesive layer (X) (pressure-sensitive adhesive layer, 8, Fig. 1, Abstract) and a substrate layer (Y) (colored layer, 6, Fig. 1, Abstract) laminated in this order thereon, and satisfying the following requirement (1): Requirement (1): On attaching the peel detection label to an adherend and then peeling it from the adherend, interfacial peeling occurs between the backing (transparent support, 4, Abstract) and the pattern layer (peelable layer, 5, Abstract) (adhesive force between the support 4 and peelable layer 5 is smaller than any of the adhesive forces between the other layers, Abstract), whereby the presence or absence of peeling of the peel detection label from the adherend becomes visually detectable (Page 3, lines 30-33, Fig. 4). 

	Tuffe teaches a peel detection label (security label, Abstract) used as a detector of first-time opening (Abstract) comprising a detection layer, which can be composed of two or more layers (Abstract; Paragraph [0013]) and an adhesive layer (Abstract).  Tuffe teaches the security label can have a high Young’s modulus, i.e. elastic modulus such as greater than about 300 MPa in order to provide a security label with a high level of robustness and a high level of resistance to unintended opening of the closure/triggering of the optical feature (Paragraph [0022])
	Hirate and Tuffe are both related to peel detection labels.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the substrate layer (Y) of Hirate have an elastic modulus of greater than about 300 MPa as taught by Tuffe in order to provide the substrate layer and the label as a whole with a high level of robustness.  One of ordinary skill in the art would have been motivated to have the substrate layer (Y) have an elastic modulus of greater than about 300 MPa so that the substrate layer (Y) resists deformation from unintended peeling of the label during processing and handling.
	While the reference does not specifically teach the claimed range of 10 MPa or more and 800 MPa or less and 600 MPa or less, respectively, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
pressure-sensitive adhesive layer, 8, Fig. 1, Abstract) at a side of one surface of the substrate layer (Y) (colored layer, 6, Fig. 1, Abstract), and the substrate layer (Y) contacts a surface of the backing and the pattern layer (Fig. 1).
Regarding claim 6, Hirate teaches wherein a surface of the backing at the side on which the pattern layer is formed is a surface having been subjected to surface roughening processing (matte treatment, Page 5, lines 3-5).
Regarding claim 7, the limitation “wherein the satin finish processing is sandblast processing” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Hirate discloses roughening the surface through a matte treatment.
Regarding claim 8, Hirate teaches wherein the pattern layer (peelable layer, Abstract) and the pressure sensitive adhesive layer (X) (pressure-sensitive adhesive layer 8, Abstract) comprise a resin of the same kind as each other (acrylic; peelable layer uses acrylic based ink, Page 5, lines 38-41; pressure-sensitive adhesive layer can be acrylic based, Page 6, lines 38-40).
Regarding claim 9, Hirate teaches wherein the pattern layer (peelable layer) is a layer formed of a composition comprising at least one selected from the group consisting of an acrylic resin (Page 5, lines 38-41) and the pressure sensitive adhesive layer (X) (pressure-sensitive adhesive layer 8) is a layer formed of a composition (x) comprising at least one pressure sensitive adhesive resin selected from the group consisting of an acrylic resin (Page 6, lines 38-40).
Regarding claim 11, Hirate teaches wherein at least one layer selected from the substrate layer (Y) (colored layer 6) is a layer comprising a coloring agent (Page 6, lines 17-18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        

/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
January 26, 2022